RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 08a0117p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                      X
                                  Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                       -
                                                       -
                                                       -
                                                               No. 07-5431
            v.
                                                       ,
                                                        >
 JOSE EDUARDO URRIETA,                                 -
                                Defendant-Appellant. -
                                                      N

                         Appeal from the United States District Court
                      for the Middle District of Tennessee at Nashville.
                    No. 06-00154—Todd J. Campbell, Chief District Judge.
                                   Argued: January 30, 2008
                              Decided and Filed: March 20, 2008
                  Before: GUY, GILMAN, and McKEAGUE, Circuit Judges.
                                      _________________
                                          COUNSEL
ARGUED: Michael C. Holley, FEDERAL PUBLIC DEFENDER’S OFFICE, Nashville,
Tennessee, for Appellant. Courtney D. Trombly, ASSISTANT UNITED STATES ATTORNEY,
Nashville, Tennessee, for Appellee. ON BRIEF: Michael C. Holley, Ronald C. Small, FEDERAL
PUBLIC DEFENDER’S OFFICE, Nashville, Tennessee, for Appellant. Brent A. Hannafan,
ASSISTANT UNITED STATES ATTORNEY, Nashville, Tennessee, for Appellee.
         GILMAN, J., delivered the opinion of the court, in which GUY, J., joined. McKEAGUE,
J. (pp. 10-14), delivered a separate dissenting opinion.
                                      _________________
                                          OPINION
                                      _________________
        RONALD LEE GILMAN, Circuit Judge. Jose Eduardo Urrieta appeals the district court’s
denial of his motion to suppress evidence. During a routine traffic stop, Deputy Sheriff Lee Young
detained Urrieta beyond the time reasonably necessary to issue a citation, primarily because the
officer mistakenly believed that Urrieta was not allowed to drive in Tennessee with a Mexican
driver’s license. Deputy Young claims that, during the course of the traffic stop, he became
suspicious that Urrieta was transporting drugs. Eventually Urrieta gave Deputy Young written
consent to search his vehicle. The deputy discovered no drugs, but found three handguns and
several fraudulent identification cards. Finding that Deputy Young had a reasonable suspicion to
extend the detention and that Urrieta’s consent was voluntary, the district court denied Urrieta’s

                                                1
No. 07-5431           United States v. Urrieta                                                Page 2


motion to suppress. For the reasons set forth below, we REVERSE the judgment of the district
court.
                                       I. BACKGROUND
A.     Factual background
        On August 21, 2006, Urrieta, his girlfriend Maria Ramirez Montes, and her sixteen-year-old
son were traveling eastbound on Interstate 24 in Tennessee. Urrieta was driving a 1998 Lincoln
Navigator with an expired temporary registration tag and was towing a 1987 Honda sedan by means
of a homemade towbar. Both vehicles were fully packed. At approximately 1:45 p.m., Deputy
Young, an officer with the Rutherford County Interstate Crime Enforcement Unit, was stationed on
Interstate 24. Deputy Young was trained in using drug-sniffing dogs, in interdiction, and in using
highway traffic stops as a means to ferret out concealed secondary crime. On the day in question,
a trained drug-sniffing dog was in Deputy Young’s patrol car. Deputy Young witnessed Urrieta’s
car “swerving” between lanes, decided to follow it, and noticed that the Navigator did not have a
valid registration sticker and that the taillights on the Honda were not working. On that basis,
Deputy Young pulled Urrieta over to the side of the road.
        The entire traffic stop was captured on video. Deputy Young approached Urrieta’s car at
1:49 p.m. and requested to see Urrieta’s driver’s license. Upon noticing that the vehicles were fully
packed, the deputy asked Urrieta: “Y’all moving?” Urrieta responded that he was moving from
California and going to Atlanta. Over the course of the stop, however, Urrieta eventually explained
that his ultimate destination was West Palm Beach, Florida. Deputy Young noted that Urrieta was
smiling and friendly, but that the two passengers in the car did not make eye contact with him and
appeared nervous. The officer also noticed that Montes was wearing a waitress’s shirt.
        Urrieta produced a Mexican driver’s license and temporary registration papers from
California for the Navigator. The Navigator was registered to Montes, but the registration had
expired in February of 2006, six months earlier. Urrieta then produced additional paperwork
showing that the Honda was registered in his name. Deputy Young told Urrieta that he could not
drive in Tennessee using a Mexican driver’s license unless he had a valid passport, asked Urrieta
if he was “legally in the country,” and instructed him to search his fully packed car to find his
passport.
        At approximately 1:53 p.m., Deputy Young returned to his vehicle and called the El Paso
Intelligence Center (EPIC) to determine if Urrieta was legally in the country. EPIC provides
information on drivers’ licenses, car registrations, and whether an individual has crossed the border
at a checkpoint, was deported, or is under federal investigation. At 2:04 p.m., EPIC reported to
Deputy Young that there was no information in the system on Urrieta, Montes, or their vehicles.
The lack of information suggested that Urrieta and Montes had not entered the country legally, but
also confirmed that they had not been previously deported. This is significant because illegal reentry
after deportation is the only immigration violation that Deputy Young had the authority to enforce.
        While waiting for the EPIC report, Deputy Young wrote a traffic citation for Urrieta, noting
that Urrieta had committed three offenses: a lane violation, a taillight violation, and a registration
violation. Deputy Young then called for backup from other officers, stating that he wanted to
search the vehicles.
       At 2:07 p.m., Deputy Young returned to Urrieta’s car and asked him a series of
approximately 40 questions about his immigration status, moving plans, job, and criminal history.
Deputy Young did not issue Urrieta a citation or return his driver’s license. In response to Deputy
Young’s questions, Urrieta was evasive about when he came into the country and, according to
Young, began to change his story about his travel plans. Urrieta stated that he was “going back” to
No. 07-5431           United States v. Urrieta                                                 Page 3


Mexico, that he planned to stay in Atlanta for only a short period of time, and then finally explained
that he was going to Florida. He also stated that his girlfriend worked at Wendy’s, that she did not
speak English, and that he did not have steady work.
        When Deputy Young asked Urritea if his girlfriend had a passport, Urrieta said that he did
not know. Although Urrieta originally asserted that he had a tourist visa, he admitted upon further
questioning that he had only a passport. Deputy Young then asked Urrieta about his criminal
history, and Urrieta said that he had none. Urrieta also denied having any illegal drugs or loaded
guns in the car. In response to further questioning, however, Urrieta told Deputy Young that he did
not know for sure if there had “ever” been drugs in the car, but stated that he did not “think so.”
       At approximately 2:13 p.m., Deputy Young asked Urrieta if he could search his car. Urrieta
responded “sure,” at which point Deputy Young handed Urrieta a consent form and told him that
the form gave law enforcement permission to search the car for illegal items. Deputy Young then
told Urrieta to read over the form and to sign it, stating that he wanted Urrieta to “know what I’m
doing.” The consent form was in English and in Spanish and stated in part: “I further state that no
promises, threats, force, physical or mental coercion of any kind whatsoever have been used against
me to get me to consent to the search described above or to sign this form.”
        Another officer arrived at the scene and Deputy Young walked over to speak with him. The
two officers then approached Urrieta’s car and the new officer began to question Montes while
Deputy Young spoke with Urrieta. Urrieta had filled out the consent form, which gave consent for
the officer to search only the Honda. Deputy Young then explained to Urrieta that he wanted to
search the Navigator too, and instructed him “to just put ‘98 Navigator’ on there.” Urrieta complied
with Young’s instructions and amended the form to include the notation “98 Nav.” At 2:19 p.m.,
half an hour into the stop, Deputy Young and the other officer began to search the Navigator. The
search uncovered three firearms and several fraudulent identification cards. Urrieta’s passport was
discovered in the vehicle by the police in a subsequent search.
B.     Procedural background
        In August of 2006, a federal grand jury returned a two-count indictment against Urrieta for
being an illegal alien in possession of firearms, in violation of 18 U.S.C. §§ 922(g) and 924, and for
possession of unlawful identification documents, in violation of 18 U.S.C. § 1028(a)(6). Urrieta
moved to suppress the firearms, documents, and several incriminating statements. The district court
granted Urrieta’s motion to suppress certain of the statements, but it denied the motion to suppress
the evidence obtained in the search after finding that (1) Deputy Young had a reasonable suspicion
to detain Urrieta after 2:07 p.m., and (2) Urrieta voluntarily consented to the search. Urrieta entered
a conditional plea of guilty in February of 2007 that preserved his right to appeal the suppression
ruling. The court then sentenced Urrieta to one year and one day in prison, followed by two years
of supervised release. This timely appeal followed.
                                          II. ANALYSIS
A.     Standard of review
         We review a district court’s decision on a motion to suppress evidence under two
“complementary standards.” United States v. Miller, 314 F.3d 265, 267 (6th Cir. 2002). The district
court’s factual findings will be upheld unless they are clearly erroneous, but its legal conclusions
are reviewed de novo. United States v. Combs, 369 F.3d 925, 937 (6th Cir. 2004). A factual finding
is clearly erroneous when, after reviewing the entire evidence, we are left with the definite and firm
conviction that a mistake has been committed. United States v. Navarro-Camacho, 186 F.3d 701,
705 (6th Cir. 1999) (citations omitted).
No. 07-5431           United States v. Urrieta                                                  Page 4


B.      The Fourth Amendment and the reasonable-suspicion standard
       1.      Seizure
        The Fourth Amendment is violated when an individual is unlawfully seized. Florida v.
Bostick, 501 U.S. 429, 434 (1991) (holding that the Fourth Amendment is violated by an unlawful
seizure); United States v. Saperstein, 723 F.2d 1221, 1224-25 (6th Cir. 1983) (stating that the first
question in a Fourth Amendment analysis is whether the party was seized). A seizure is unlawful
if an officer, without a reasonable suspicion, “by means of physical force or show of authority . . .
in some way restrain[s] the liberty of a citizen.” Terry v. Ohio, 392 U.S. 1, 20 n.16 (1968).
        The parties in the present case do not dispute that Urrieta was “seized” during the entire
encounter. We therefore turn to the question of whether Deputy Young had a reasonable suspicion
to extend the stop.
       2.      Reasonable suspicion of criminal activity
        A law enforcement officer may permissibly conduct an investigatory stop when he or she
has “a particularized and objective” suspicion that criminal activity is afoot. United States v. Cortez,
449 U.S. 411, 417-18 (1981). To meet this standard, the government must point to “specific and
articulable facts, which taken together with rational inferences from those facts,” reasonably suggest
than criminal activity has occurred or is imminent. Terry, 329 U.S. at 21. An officer must not act
on an “inchoate and unparticularized suspicion or ‘hunch,’ but [on] the specific reasonable
inferences from which he is entitled to draw from the facts in light of his experience.” Id. at 27.
Courts determine whether a reasonable suspicion exists by looking at the “totality of the
circumstances” and considering “all of the information available to law enforcement officials at the
time.” Feathers v. Aey, 319 F.3d 843, 848-49 (6th Cir. 2003).
       The parties in the present case do not dispute that the initial traffic stop was valid. At issue
is whether, at the conclusion of the traffic stop at 2:07 p.m., Deputy Young had a reasonable
nonimmigration-related suspicion for the continued investigatory detention of Urrieta.
         To detain a motorist any longer than is reasonably necessary to issue a traffic citation, an
officer must have a reasonable suspicion that the individual has engaged in more extensive criminal
conduct. United States v. Townsend, 305 F.3d 537, 541 (6th Cir. 2002) (finding that the police
lacked a reasonable suspicion of criminal activity to continue an investigatory detention after the
traffic stop was completed). This Court has determined that “[o]nce the purpose of the traffic stop
is completed, a motorist cannot be further detained unless something that occurred during the stop
caused the officer to have a reasonable and articulable suspicion that criminal activity was afoot.”
United States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999) (finding that the officer had a reasonable
suspicion of criminal activity, which allowed him to detain a motorist in order for a drug-detection
dog to conduct a sniff search).
        Urrieta’s argument that Deputy Young lacked a reasonable suspicion to extend the scope of
Urrieta’s detention is two-fold. He first asserts that Deputy Young impermissibly detained him
beyond the scope of the traffic stop due to the deputy’s mistaken understanding of the law (i.e., that
Urrieta’s Mexican driver’s license was not valid without a passport and that Urrieta had to produce
a passport in order to legally drive in Tennessee). Urrieta further argues that, at the time the traffic
stop should have been completed (2:07 p.m.), Deputy Young lacked a reasonable suspicion that any
other criminal activity was afoot, so that the remainder of the stop violated the Fourth Amendment.
        In its response to Urrieta’s motion to suppress evidence, the government originally argued
that Urrieta’s extended detention was justified on the grounds that his Mexican driver’s license was
invalid and that Deputy Young had reason to suspect that Urrieta was an undocumented immigrant.
No. 07-5431           United States v. Urrieta                                                 Page 5


The government withdrew these arguments, however, after conceding that they misstated the law.
See Tenn. Code Ann. § 55-50-304(4) (providing that a resident of any state or country may operate
a motor vehicle in Tennessee with a valid license issued by the person’s home state or country);
Tenn. Code Ann. § 40-7-103(a)(1) (allowing officers to conduct warrantless arrests for immigration
violations only for felonies or continuing violations, thus prohibiting warrantless arrests for
misdemeanors such as an illegal entry that was not committed in the presence of the officer); State
v. Ash, 12 S.W.3d 800, 804 (Tenn. Crim. App. 1999) (finding that the police may conduct
warrantless arrests for misdemeanors only if the misdemeanor was committed in the presence of an
officer of the law); see also 8 U.S.C. § 1325 (establishing that improper entry into the United States
by avoiding inspection is a misdemeanor); 8 U.S.C. §§ 103(a)(10) and § 1357(g) (stating that local
law enforcement officers cannot enforce completed violations of civil immigration law (i.e., illegal
presence) unless specifically authorized to do so by the Attorney General under special conditions
that are not applicable in the present case).
        To justify Urrieta’s extended detention then, the government must point to specific facts
demonstrating that Deputy Young had a reasonable suspicion that Urrieta was engaged in some
nonimmigration-related illegal activity. The government contends that, at the time the traffic stop
was effectuated, Deputy Young had acquired a reasonable suspicion that Urrieta was transporting
drugs that was distinct from the officer’s mistaken understanding of the law relating to Urrieta’s
right to drive in Tennessee.
        Deputy Young’s testimony and actions, however, belie the governments’s assertion that he
had a nonimmigration-related reason for Urrieta’s continued detention. The deputy’s testimony at
the suppression hearing made clear that he conducted the entire stop under the mistaken belief that
Urrieta’s Mexican driver’s license was invalid. Based on this mistaken belief, Deputy Young
incorrectly (1) informed Urrieta that he (Deputy Young) was required to inquire into Urrieta’s
immigration status, (2) told Urrieta that he had to produce a passport to drive legally in Tennessee,
and (3) ordered Urrieta to search his fully packed car for his passport. Deputy Young’s actions
strongly suggest that his mistaken understanding of the law was the true reason that he detained
Urrieta beyond 2:07 p.m. on the day in question.
        Further proof that Deputy Young lacked a reasonable suspicion that Urrieta was involved
in a drug-related crime can be found in Deputy Young’s decision not to use the trained drug-sniffing
dog that was sitting in his patrol car during the course of the entire stop. If Deputy Young had
suspected Urrieta of a drug-related crime, the most logical thing for the deputy to have done would
have been to use the trained dog to confirm his suspicions. Deputy Young’s failure to do so strongly
suggests that he did not have a reasonable suspicion that Urrieta was transporting drugs.
        The government, however, argues that the following factors demonstrate that Deputy Young
had a reasonable suspicion that Urrieta was involved in a drug crime: (1) Urrieta’s cars were fully
packed and he was towing a second car, (2) Urrieta had a Mexican driver’s license, (3) the Navigator
had an expired registration tag, (4) Urrieta fit the profile of a drug courier because his passengers
appeared nervous, he was traveling from a drug-source state, and the Navigator and the Honda had
different values, (5) Urrieta had been dishonest about his immigration status, and (6) Urrieta could
not find his passport.
        Based on these factors, the district court determined that “a concern about [Urrieta’s] general
dishonesty” and the need to determine “if something else was going on in the car other than . . .
traveling to Atlanta” provided a reasonable suspicion to extend Urrieta’s detention beyond the traffic
stop. We respectfully disagree.
       Although the government finds it suspicious that Urrieta’s cars were “fully packed” and that
he was towing another car, we are puzzled as to why either of these factors suggests that Urrieta was
No. 07-5431           United States v. Urrieta                                                   Page 6


transporting drugs. Towing a second car while traveling with one’s girlfriend and her son in fully
packed automobiles seems far more consistent with moving—the very explanation that Urrieta gave
for his trip—than with drug running. Because these two factors are wholly innocent and more in
line with Urrieta’s explanation for his trip than with the deputy’s assertion that Urrieta was a drug
courier, they should be entitled to little if any weight in the reasonable-suspicion calculation.
        Other factors cited by the government—that Urrieta had a Mexican driver’s license, was
unable to find his passport, and had an expired registration—are largely irrelevant to the
determination of whether Deputy Young had a reasonable suspicion that Urrieta was a drug courier.
As mentioned above, the government now concedes that noncitizens may legally drive on Tennessee
roads with a foreign driver’s license and without a passport. And even if Urrieta’s Mexican driver’s
license and his failure to produce his passport might have provided a reasonable suspicion to believe
that an immigration violation had occurred, neither factor suggests that Urrieta was transporting
drugs.
        The dissent also asserts that Urrieta was lying about having a valid driver’s license and
passport. But neither Deputy Young nor the government have produced any evidence that either
document was invalid. Deputy Young in fact admitted at the suppression hearing that he looked at
the expiration date of Urrieta’s license and did not remember anything that suggested a problem.
And although Urrieta was unable to locate his passport in his fully packed car when Deputy Young
demanded it on the side of the road, the record shows that Urrieta’s passport was later discovered
in the car. Finally, Urrieta’s expired car registration is equally unrepresentative of additional illegal
activity. A lapsed registration tag may be a valid reason for a stop, but it is not, without more, a
valid reason to suspect that a drug crime is underway.
        The government further asserts that a reasonable suspicion was established because Deputy
Young, with his training and experience, identified factors suggesting that Urrieta fit the profile of
a drug courier. Standard drug-courier profiles, however, are highly problematic because they often
“describe a very large category of presumably innocent travelers, who would be subject to virtually
random seizures were the Court to conclude that as little foundation [as the profile] could justify a
seizure.” Reid v. Georgia, 448 U.S. 438, 441 (1980); see also United States v. Millan, 912 F.2d
1014, 1018 (8th Cir. 1990) (holding that the drug-courier profile by itself does not establish a
reasonable articulable suspicion); United States v. Carrasquillo, 877 F.2d 73, 76 (D.C. Cir. 1989)
(same).
        This is not to say that the factors from the drug-courier profile cited by Deputy Young are
entitled to no weight. An officer’s reasonable suspicion may be based on characteristics that include
factors from a profile, so long as the suspicion is accompanied by other evidence. United States v.
Sokolow, 490 U.S. 1, 8-11 (1989) (relying on factors in a drug-courier profile and noting that the
factors contained in a profile may have independent evidentiary weight and should be considered
in the context of the totality of the circumstances). But courts should hesitate before “rely[ing] too
much on the drug courier profile because it lists behavior which can be attributed to perfectly legal
activities, as well as illicit ones.” United States v. Fifty-Three Thousand Eighty-Two Dollars in U.S.
Currency, 985 F.2d 245, 249 (6th Cir. 1993); see also United States v. Saperstein, 723 F.2d 12,
1227-29 (6th Cir. 1983) (questioning the use of characteristics from the drug-courier profile to
establish a reasonable suspicion).
        The government relies on three factors that Deputy Young asserted were consistent with the
drug-courier profile: (1) Urrieta was traveling from California (a source state for drugs) to Atlanta,
(2) the passengers in the car appeared to be nervous, and (3) the value of the Navigator that Urrieta
was driving was greater than the value of the Honda that he was towing. We address each factor in
turn.
No. 07-5431           United States v. Urrieta                                                 Page 7


         First, the government cites the fact that Urrieta was traveling from California, a drug-source
state, to Atlanta. As this court has noted, however, travel between population centers is a relativity
weak indicator of illegal activity because there is almost no city in the country that could not be
“characterize[d] as either a major narcotics distribution center or a city through which drug couriers
pass on their way to a major narcotics distribution center.” United States v. Andrews, 600 F.2d 563,
567 (6th Cir. 1979); see also United States v. Townsend, 305 F.3d 537, 543 (6th Cir. 2002) (holding
that a trip between Chicago, Illinois and Columbus, Ohio does not give rise to a reasonable suspicion
that the traveler is transporting drugs); Saperstein, 723 F.2d at 1228 (holding that travel to and from
a source city is such innocent behavior that it is entitled to little weight in a Fourth Amendment
analysis).
        California is the most populous state in the country, being the home of more than 35 million
people. Travel between California and the major population hub of Atlanta, therefore, does not add
any significant weight to Deputy Young’s suspicion that Urrieta was engaged in transporting drugs.
And although the dissent notes that Urrieta’s travel between California and Tennessee was of a
“relatively quick duration,” we are unclear as to why traveling without interim stops for sightseeing
or other diversions is an indication of drug activity. One would hardly expect a leisurely pace of
travel when three people are moving across the country in two fully packed cars, one towing the
other.
         The government next suggests that the “nervousness” of Urrieta’s passengers contributed
to Deputy Young’s suspicions of illegal activity. Although nervousness may be considered as part
of the overall circumstances giving rise to a reasonable suspicion, this court has found nervousness
inherently unsuspicious, and has therefore given it very limited or no weight in the reasonable-
suspicion calculation. See, e.g., United States v. Richardson, 385 F.3d 625, 630-31 (6th Cir. 2004)
(holding that nervousness is “an unreliable indicator [of illegal activity], especially in the context
of a traffic stop,” because many citizens become nervous when stopped by police “even when they
have nothing to fear or hide”); Andrews, 600 F.2d at 566 (refusing to consider nervousness in the
reasonable-suspicion calculation because nervousness is entirely consistent with innocent behavior
among travelers, and holding that, without additional evidence of wrongdoing, nervousness is
entitled to no weight).
           In the present case, there is a clear nondrug-related reason why Urrieta’s passengers were
nervous. Deputy Young admits that he suspected Urrieta and his girlfriend were in the country
illegally, that he asked numerous immigration-related questions, and that he demanded to see
Urrieta’s passport. The immigration-related focus of Deputy Young’s questioning easily explains
the nervous behavior of Urrieta’s girlfriend and her sixteen-year-old son. Deputy Young
acknowledged as much when he testified that often when “dealing with Hispanics, a lot of time they
are . . . scared of the police.” Under these circumstances, the nervousness of Urrieta’s passengers
is a virtually nonexistent indicator of drug activity.
         The government also suggests that a working-class family driving a Navigator while towing
a less expensive car is suspicious. It notes Deputy Young’s explanation that his training led him to
believe that the 1998 Navigator might have been a “bargaining chip” for a drug-courier job. Before
completion of the initial traffic stop at 2:07 p.m., however, the only information that Deputy Young
had about the economic status of Urrieta and his passengers was his observation that Urrieta’s
girlfriend was wearing a waitress uniform, that all of the passengers were likely of Hispanic origin,
and that Urrieta was a Mexican citizen. This information falls far short of establishing a reasonable
suspicion that Urrieta was a drug courier. Urrieta provided evidence that the 1998 Navigator was
nearly eight years old and worth approximately $12,500 at the time of the traffic stop in August of
2006. There is no reason why two working-class Mexican citizens could not afford such a vehicle.
Likewise, there is nothing inherently suspicious about driving a newer vehicle on a cross-country
trip while towing an older car.
No. 07-5431           United States v. Urrieta                                                   Page 8


         Finally, the government argues that although the above profile-related factors may not in and
of themselves have supported Urrieta’s continued detention, they provided Deputy Young with a
reasonable suspicion to detain Urrieta for further questioning when considered in the context of
Urrieta’s dishonesty about his immigration status. At the heart of the government’s argument is the
assertion that Urrieta might have been engaged in drug running because he lied to Deputy Young
about his legal status in the country. Or, as the district court put it, Urrieta’s “general dishonesty”
about his immigration status provided Deputy Young with a reasonable suspicion that “something
else” illegal was going on in Urrieta’s car.
        In 2006, however, as many as 12 million people in the United States lacked legal
immigration status, 6.2 million of whom were from Mexico. See Pew Hispanic Center, The Size and
Characteristics of the Unauthorized Migrant Population in the U.S., at 2 (March 7, 2006), available
at http://pewhispanic.org/files/reports/61.pdf. Although false or evasive statements to a law
enforcement officer might indicate criminal activity, see United States v. $67,220 in U.S. Currency,
957 F.2d 280, 286 (6th Cir. 1992), the fact is that very few undocumented immigrants are likely to
admit to law enforcement that they are in the country illegally. The government’s reasoning that
dishonesty about one’s immigration status suggests drug running, therefore, opens the door to
allowing millions of undocumented immigrants to be detained for further questioning on that basis.
To hold that one’s illegal presence in this county is a sign of anything more than an immigration
violation stretches the Fourth Amendment much too far.
        Deputy Young’s testimony at the suppression hearing provides further confirmation that he
was relying on an impermissible, ill-defined hunch that Urrieta, as a presumptively undocumented
immigrant from Mexico, was likely to be transporting drugs. The Fourth Amendment prohibits
detention based on an “inchoate and unparticularized suspicion or ‘hunch,’” and instead requires law
enforcement to provide “specific and articulable facts” showing that a crime has occurred. Terry
v. Ohio, 392 U.S. 1, 21, 27, 30 (1968). Yet Deputy Young explained at the suppression hearing that
he knew that Urrieta was “up to something” illegal in the same way as “when I walk in the house
and I look at my little boy, I know whether he has done something wrong.” The district court
dismissed the officer’s statement as irrelevant to the reasonable-suspicion calculation. To the
contrary, however, we find Deputy Young’s statement to be quite revealing as the very definition
of a “hunch,” which strongly suggests that he lacked a reasonable suspicion that Urrieta was a drug
courier. See id. at 27. The Fourth Amendment simply does not allow a detention based on an
officer’s ‘gut feeling’ that a suspect is up to no good. See id. at 21, 27, 30.
         The government also implies that detaining Urrieta after 2:07 p.m. was justified because the
extended detention was reasonably brief. We respectfully disagree. Under the Fourth Amendment,
even the briefest of detentions is too long if the police lack a reasonable suspicion of specific
criminal activity. See United States v. Townsend, 305 F.3d 537, 541, 545 (6th Cir. 2002) (holding
that to detain a motorist any longer than is reasonably necessary to issue a traffic citation, an officer
must have a reasonable suspicion that the individual has engaged in more extensive criminal
conduct). In other words, law enforcement does not get a free pass to extend a lawful detention into
an unlawful one simply because the unlawful extension was brief.
        Chief Justice Earl Warren once wrote that the “demand for specificity in the information
upon which police action is predicated is the central teaching of this Court’s Fourth Amendment
jurisprudence.” Terry, 392 U.S. at 21, n.18. The factors relied on in the present case are simply
too vague and nonspecific to support a reasonable suspicion of drug running. For that reason, we
cannot uphold the district court’s highly nonspecific finding that the extended detention was justified
because “something else” illegal might have been going on in Urrieta’s car. Although we do not
relish the consequence of allowing a person possessing prohibited items to go free, we find even
more unpalatable the thought of putting our stamp of approval on the practice of unlawfully
extending the detention of traffic violators based on nothing more than an inchoate hunch.
No. 07-5431           United States v. Urrieta                                                Page 9


                                      III. CONCLUSION
        Because we conclude that the extended detention violated Urrieta’s Fourth Amendment
rights, we have no need to address the district court’s finding that Urrieta’s later consent to the
search was voluntary. The judgment of the district court is REVERSED, and all evidence acquired
after 2:07 p.m. must be suppressed as the “fruit[] of the poisonous tree.” United States v. Hill, 195
F.3d 258, 264 (6th Cir. 1999). This case is REMANDED to the district court for further
proceedings consistent with this opinion.
No. 07-5431           United States v. Urrieta                                                Page 10


                                         _______________
                                            DISSENT
                                         _______________
        McKEAGUE, Circuit Judge, dissenting. Because I disagree with the majority’s conclusion
that the brief detention at issue here violated Urrieta’s Fourth Amendment rights, I respectfully
dissent.
A.     Reasonable Suspicion To Detain
         The analytical framework for assessing an investigative detention under Terry v. Ohio, 392
U.S. 1 (1968), is a two-part analysis of the reasonableness of the stop. See United States v.
Caruthers, 458 F.3d 459, 464 (6th Cir. 2006). The first question is “whether there was a proper
basis for the stop, which is judged by examining whether the law enforcement officials were aware
of specific and articulable facts which gave rise to reasonable suspicion.” Id. If the detention is
proper, the second question is “whether the degree of intrusion . . . was reasonably related in scope
to the situation at hand, which is judged by examining the reasonableness of the officials’ conduct
given their suspicions and the surrounding circumstances.” Id. This court has explained that:
       Although the standard of review on the ultimate reasonable suspicion inquiry is de
       novo, the district court is at an institutional advantage, having observed the testimony
       of the witnesses and understanding local conditions, in making this determination.
       Accordingly, “due weight” should be given to the inferences drawn from the facts
       by “resident judges.”
United States v. Townsend, 305 F.3d 537, 542 (6th Cir. 2002) (quoting Ornelas v. United States, 517
U.S. 690, 698 (1996)).
       1.      Specific and articulable facts for reasonable suspicion
         Despite the majority’s suggestion to the contrary, the facts in the present case that support
reasonable suspicion existed here included the following facts that were known to Deputy Young
when he finished the call at 2:04 p.m. with EPIC: (1) the vehicles (both the Navigator and the Honda
it pulled) were “fully” packed with belongings; (2) the defendant did not seem to care about the way
the Honda was being towed (e.g., he utilized a homemade towbar); (3) the Navigator had a six-
month old registration; (4) there was a disparity in value between the Navigator and the Honda, and
the Navigator was a relatively expensive vehicle; (5) the defendant was unable to find his passport
and he looked for the passport in the car he was towing instead of the car he was driving; (6) the
passengers were nervous; (7) defendant was traveling from a drug source state to a drug distribution
state (i.e., California to Atlanta); (8) the intended duration of the trip was relatively quick; and
(9) the results of the EPIC check suggested defendant was lying about having a passport, being in
the country legally, and the validity of his Mexican driver’s license.
        Considering these facts under the “totality of circumstances” test, Deputy Young had
reasonable suspicion for the brief detention. See United States v. Ellis, 497 F.3d 606, 613-14 (6th
Cir. 2007) (holding reasonable suspicion existed based on a combination of six factors). Which is
to say, while any one of these facts may not amount to reasonable suspicion on its own, taken
together they do. More importantly, “[a] totality of the circumstances analysis prohibits us from
discounting certain factors merely because, separately, they could potentially have ‘an innocent
explanation.’” Id. at 614 (quoting United States v. Arvizu, 534 U.S. 266, 267 (2002)). Moreover,
irrespective of whether Deputy Young’s “mistaken understanding of the law was the true reason”
that he detained Urrieta, reasonable suspicion existed to detain him in any event. See Whren v.
No. 07-5431           United States v. Urrieta                                                 Page 11


United States, 517 U.S. 806, 813 (1996) (“foreclos[ing] any argument that the constitutional
reasonableness of traffic stops depends on the actual motivations of the individual officers
involved”).
        Urrieta largely ignores Deputy Young’s reliance on Urrieta’s dishonesty as support for
reasonable suspicion. Yet, the results of the EPIC check suggested that Urrieta was specifically
lying about having a passport, being in the country legally, and the validity of his Mexican driver’s
license. An officer’s awareness that the defendant is lying or being dishonest should raise an
officer’s suspicion. See United States v. Atchley, 474 F.3d 840, 848-49 (6th Cir. 2007) (finding
lying and nervous demeanor combined with an informant’s tip were enough to justify reasonable
suspicion). To suggest otherwise, is to ask a police officer to turn a blind eye to what he or she
learns during the traffic stop. Cf. United States v. Erwin, 155 F.3d 818, 823 (6th Cir. 1998) (“To
have simply sent Erwin on his way, without brief further questioning at the very least, would have
been plainly unreasonable, even inept, police work.”).
        While I acknowledge Deputy Young had no authority to arrest Urrieta and Montes for an
immigration violation because neither of them had reentered the country illegally, the EPIC call
nonetheless indicated that Urrieta lied to Deputy Young. Therefore, I believe Deputy Young was
entitled to explore those untruths by asking Urrieta some additional questions.
         Almost immediately upon questioning, Urrieta gave answers that appropriately increased
Deputy Young’s suspicions. First, Urrieta became evasive about when he came into the country,
changing the subject upon Deputy Young’s question. Second, he began to change his story about
his travel plans and eventually explained instead of Atlanta that he was going to West Palm Beach,
Florida. Third, despite telling Deputy Young that he had dated his girlfriend for two to three years
and was traveling a great distance with her, he was unable to confirm whether she had a passport
or if she was in the country legally. This inconsistency led Deputy Young to suspect that they might
not have known each other and were placed together for the sole purpose of transporting drugs.
Fourth, upon being asked about his arrest record, Urrieta admitted to being arrested for not having
his identification and yet, he was unable to find his passport during this stop. Fifth, Urrieta
explained that he did not have steady work and that his girlfriend worked at Wendy’s which
increased Deputy Young’s suspicions that it would be difficult for such a couple to afford a
Navigator (even if used) and finance such a long distance trip. Sixth, Urrieta continued to change
his story as to whether he had a visa or a passport. Last, Urrieta appeared to stall when Deputy
Young asked whether there were ever drugs in the vehicles, eventually answering “I don’t think so.”
J.A. 198.
        Some latitude to explore Urrieta’s lies to Deputy Young is particularly appropriate here
because there existed other indicia (albeit not overwhelming) of drug activity. Indeed, that the
defendant had a Mexican driver’s license and that the Navigator’s registration was expired were part
of the totality of circumstances that established reasonable suspicion here. Both indicated that the
defendant’s “story” about the cars and his status in the country were untrue. It was the
implausibility of the defendant’s story about the registration and the defendant’s lies about his status
in the country that, in part, led Deputy Young to believe that criminal activity might be afoot. In
particular, Deputy Young had specialized knowledge that drug dealers often hire illegal aliens to
engage in illegal activities (e.g., transporting drugs) and provide them a car as a bargaining chip.
        Deputy Young’s observations that the vehicles were “fully packed” and that the defendant
was towing another vehicle also contributed to Deputy Young’s reasonable suspicion, even if, as
defendant argues, these facts were consistent with a family moving. The Supreme Court squarely
rejected an analogous argument from a respondent that “the facts suggested a family in a minivan
on a holiday outing.” Arvizu, 534 U.S. at 277. The Supreme Court found that “[a] determination
that reasonable suspicion exists, however, need not rule out the possibility of innocent conduct.”
No. 07-5431           United States v. Urrieta                                                  Page 12


Id. It further explained that while “each of these factors alone is susceptible of innocent
explanation” taken together they suffice. Id. Moreover, given Deputy Young’s specialized
knowledge about drug couriers it was equally plausible, if not more likely, that the “move” was a
cover story such that the packing of the cars was a part of the story or a way to shield illegal items.
See Ellis, 497 F.3d at 613 (“The totality of the circumstances analysis permits police officers to draw
on their own experience and specialized training to make inferences from and deductions about the
cumulative information available to them that might well elude an untrained person.” (citation and
quotation marks omitted)).
        While it is true that Deputy Young’s observations that Urrieta was traveling from a drug
source state to a distribution state and that the passengers were nervous are not facts that carry a lot
of weight, they do nonetheless bolster reasonable suspicion in combination with the other factors.
See United States v. Sokolow, 490 U.S. 1, 10 (1989) (“A court sitting to determine the existence of
reasonable suspicion must require the agent to articulate the factors leading to that conclusion, but
the fact that these factors may be set forth in a ‘profile’ does not somehow detract from their
evidentiary significance as seen by a trained agent.”). It is worth noting that Deputy Young
specifically mentioned that the relatively quick duration of the trip also raised his level of suspicion.
        Deputy Young’s observation regarding the disparity in value between the Navigator and the
Honda are more indicative of criminal wrongdoing. Moreover, this fact should be given additional
weight in light of his specialized knowledge that vehicles are used as bargaining chips for drug-
courier jobs.
        Urrieta’s emphasis on one isolated aspect of Deputy Young’s testimony regarding his general
description of how he knew that Urrieta was engaged in illegal activities is a classic red herring. See
J.A. 89 (Deputy Young explained he knew that Urrieta was involved in something illegal in the
same way “when I walk in the house and I look at my little boy, I know whether he has done
something wrong”). The context of Deputy Young’s statement makes clear that defendant’s reliance
on this statement as a means to refute that reasonable suspicion existed is meritless. Deputy Young
made the isolated statement at the end of an answer to a question posed on cross-examination.
Earlier in that same answer Deputy Young provided specific facts that supported his suspicion, he
also previously had explained those facts in his direct testimony, and later he reiterated those facts
on re-direct. Indeed, the isolated statement was Deputy Young’s attempt to draw an analogy for
defense counsel, not the reason for his suspicion. Yet, I acknowledge that had that observation been
the sum total of the basis for Deputy Young’s suspicions then Urrieta’s point would be well taken.
On the present record, however, it is clear that specific and articulable facts supported Deputy
Young’s reasonable suspicion, as discussed supra. Accordingly, his isolated and general statement
is of no consequence to the determination that reasonable suspicion existed here. Cf. United States
v. Wagner, 193 F. App’x 463, 466 (6th Cir. 2006) (“The test for reasonable suspicion is not whether
the detaining officer subjectively believes that the circumstances create a reasonable suspicion, but
whether there is ‘a particularized and objective basis for suspecting legal wrongdoing.’” (citing
Arvizu, 534 U.S. at 273)).
        2.      Reasonably related in scope
        Because I would find that reasonable suspicion existed, I briefly will address the second part
of the analysis, namely, “whether the stop was ‘reasonably related in scope to the circumstances
which justified the interference in the first place.’” United States v. Perez, 440 F.3d 363, 372 (6th
Cir. 2006) (citing Terry, 392 U.S. at 20). This court has explained that:
        [A]n investigative detention must be temporary and last no longer than is necessary
        to effectuate the purpose of the stop. Florida v. Royer, 460 U.S. 491, 500 (1983).
        The investigative means used should also be the least intrusive means reasonably
No. 07-5431            United States v. Urrieta                                                  Page 13


        available to verify or dispel the officer's suspicions in a short period of time. Id. The
        Supreme Court has rejected a rigid time limitation on the lawfulness of a Terry stop,
        and “emphasized the need to consider the law enforcement purposes to be served by
        the stop as well as the time reasonably needed to effectuate those purposes.” United
        States v. Sharpe, 470 U.S. 675, 685, (1985). To assess whether a detention was too
        long to be justified as an investigative stop, courts should “examine whether the
        police diligently pursued a means of investigation that was likely to confirm or dispel
        their suspicions quickly, during which time it was necessary to detain the defendant.”
        Id. at 686.
Id. (alteration in original).
        Here, the short amount of time the officer detained Urrieta was justified. In total, from the
time the officer finished his call with EPIC at 2:04 p.m. until the defendant gave his consent to
search the vehicles verbally at 2:13 p.m., only 9 minutes later, or at most, in writing at 2:15 p.m.
when only 11 minutes had passed. Moreover, both parties agree that the relevant time in question
is actually somewhat less, from 2:07 p.m. when Deputy Young should have been able to return to
Urrieta after the EPIC call and issue the citation until 2:13 p.m., amounting to only 6 minutes of
detention when Urrieta gave his verbal consent, or at most, 2:15 p.m., a mere 8 minutes of detention
when he gave his written consent.
        What is more, approximately 3 minutes after the call finished with EPIC, and almost
immediately upon Deputy Young’s re-questioning of Urrieta, his answers bolstered Deputy Young’s
grounds for reasonable suspicion and provided support for the additional brief detention. Therefore,
the defendant was detained for only 3 minutes when the officer had additional information that
supported reasonable suspicion. Furthermore, the officer appeared otherwise diligent in pursuing
his investigation. Indeed, the defendant does not raise any suggestion to the contrary in that respect.
        While it might seem odd that Deputy Young had a drug dog in his patrol car that he did not
use during the stop, Urrieta failed to raise this issue to the district court and similarly fails to raise
it on appeal to this court. Moreover, at the suppression hearing, defense counsel asked Deputy
Young about having the drug dog in the patrol car, see J.A. 87-88, but did not inquire about why
Deputy Young did not use the dog during the stop. On such an undeveloped record, it is not this
court’s role to speculate about why Deputy Young did not use the dog and therefore I disagree with
the majority’s conclusion that it “strongly suggests that he did not have a reasonable suspicion that
Urrieta was transporting drugs.”
        Accordingly, both because the time frame was relatively short and the officer was proceeding
diligently, I would find that the detention of the defendant did not impermissibly expand the scope
of the Terry stop.
B.      Voluntary Consent
        Because I would find reasonable suspicion existed to detain Urrieta, I briefly will address
the district court’s finding that Urrieta’s consent to search the vehicle was voluntary.
        The determination of “whether a consent to a search was in fact ‘voluntary’ or was the
product of duress or coercion . . . is a question of fact to be determined from the totality of all the
circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). Accordingly, “the district
court’s decision regarding consent will not be overturned unless it is clearly erroneous.” United
States v. Bueno, 21 F.3d 120, 126 (6th Cir. 1994) (citation omitted).
       To determine if consent was voluntary, a district court must look at the totality of the
circumstances and examine the following factors: “the age, intelligence, and education of the
No. 07-5431           United States v. Urrieta                                                Page 14


individual; whether the individual understands the right to refuse to consent; whether the individual
understands his or her constitutional rights; the length and nature of detention; and the use of
coercive or punishing conduct by the police.” United States v. Worley, 193 F.3d 380, 386 (6th Cir.
1999) (citation omitted).
        Urrieta argues that, in permitting the search, he was acquiescing to Deputy Young’s
authority rather than giving voluntary consent. To the contrary, the district court found that
Urrieta’s consent was voluntary. I agree.
        Indeed, there is no basis to conclude that the district court erred in determining that Urrieta
was of the proper age, education, and intelligence to understand his rights. Nor is there any evidence
that Urrieta failed to understand Deputy Young’s questions or the nature of his request to search the
two vehicles. When Deputy Young asked Urrieta if he could search his car, Urrieta responded
“sure.” J.A. 199. Deputy Young then explained to Urrieta that he was seeking Urrieta’s permission
to look for illegal items. He also provided Urrieta with a written consent form translated into
Spanish. Deputy Young proceeded to leave Urrieta alone to read and sign the form. Although
Urrieta originally gave consent for Deputy Young to search only the Honda, Urrieta did not object
in any way when Deputy Young told him that he also wanted to search the Navigator.
       There is also no evidence that Deputy Young ever threatened Urrieta or attempted to coerce
him into giving his consent to the search. To the contrary, a review of the traffic stop video reveals
that Deputy Young was polite and courteous to Urrieta and his passengers during the entire stop.
Accordingly, I would find that the district court’s conclusion that Urrieta’s consent was voluntary
was not clearly erroneous.
        For all of the aforementioned reasons and those discussed in the well-reasoned district court
opinion, see United States v. Urrieta, No. 3:06-00154, 2007 WL 208526, *1 (M.D. Tenn. Jan. 24,
2007), given the totality of the circumstances, I would find that reasonable suspicion existed to
detain the defendant for the brief period after the results of the EPIC call and before the voluntary
consent to search the vehicles and therefore the defendant’s Fourth Amendment rights were not
violated. See, e.g., Ellis, 497 F.3d at 614 (“While a prolonged detention may not have been justified,
we conclude that, under these circumstances, the additional detention of eight minutes and
twenty-one seconds for further investigation of Trooper Topp’s reasonable suspicions was lawful
and not a violation of defendant’s Fourth Amendment right to be protected ‘against unreasonable
searches and seizures.’” (quoting U.S. Const. amend. IV (emphasis added))); United States v.
Walton, No. 06-5297, 2007 WL 4395577, *6 (6th Cir. 2007) (finding “that reasonable suspicion
existed to detain defendant during the brief time period after defendant’s license and registration
‘had come up clear’” and therefore the defendant’s Fourth Amendment rights were not violated).
Accordingly, I respectfully dissent.